



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Stephens, 2021 ONCA 402

DATE: 20210610

DOCKET: M52337 (C58723)

Benotto, Trotter and Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

William Russell Stephens

Appellant

William Russell Stephens, in person

Michael Fawcett, for the respondent

Heard: June 7, 2021 by videoconference

On appeal from the decision of the Summary Convictions
    Appeal Court dated January 29, 2014 by Justice Harrison S. Arrell of the
    Superior Court of Justice, dismissing the appeal from the conviction entered on
    July 20, 2009 by Justice Brian Stead of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

Mr. Stephens brings a motion in which he seeks to set aside the dismissal
    of his motion for leave to appeal as abandoned which occurred by order dated May
    11, 2016. Mr. Stephens also seeks the appointment of
amicus

curiae
and an order directing that a fresh psychiatric report be prepared regarding
    whether Mr. Stephens was not criminally responsible (NCR) at the time of the
    offence.

[2]

Mr. Stephens raised three issues at the hearing. One relates to
    disclosure alleged not to have been provided prior to trial; another relates to
    Mr. Stephens view of the qualifications (or lack thereof) of the doctor who
    prepared the recent psychiatric report; and the third relates to Mr. Stephens
    disagreement with the conclusion of that report.

[3]

With respect to those latter two issues, on August 21, 2015, Juriansz
    J.A. ordered that a psychiatric report be prepared on the NCR issue. That
    report was delivered on February 16, 2016. It concluded the available evidence
    suggests that Mr. Stephens does not meet criteria to be found not criminally
    responsible. The report was prepared by a psychiatrist from Western
    University.

[4]

Mr. Stephens has not provided any explanation for why his motion for
    leave to appeal should be reinstated after he filed a notice of abandonment on
    April 25, 2016. The disclosure issues that Mr. Stephens now raises would have
    been known to him prior to him filing his notice of abandonment.

[5]

With respect to the psychiatric report, Mr. Stephens has not provided
    any proper foundation for his request for the preparation of a new psychiatric
    report. All that Mr. Stephens says is that the report was prepared by an
    unqualified doctor and his conclusions are nonsensical. Neither of those assertions
    are borne out by the record.

[6]

Mr. Stephens did not address his request for the appointment of
amicus

curiae
. In any event, there is no basis for such an appointment in
    the circumstances of this case.

[7]

The motion is dismissed.

M.L. Benotto J.A.

Gary Trotter J.A.

I.V.B. Nordheimer
    J.A.


